Dewey, J.
The only question, raised in this case, on the *280argument, was that of the competency of the evidence admitted of opinions of the witnesses, as to the value of the land taken for the use of the respondents.
Under our practice it is competent to show the value of property, by the testimony of witnesses personally acquainted with the same, and such witnesses may state their opinion of its value. It is somewhat of a departure from the rule confining witnesses to the statement of facts, but seems to be necessary and justifiable in relation to the value of property, when damages for the taking of such property is the matter in controversy. Vandine v. Burpee, 13 Met. 291; Wyman v. Lexington & West Cambridge Railroad, 13 Met. 326.

Exceptions overruled.